Citation Nr: 0713804	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-10 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 1997 for the grant of service connection for impotence.

2.  Entitlement to an effective date earlier than September 
8, 1997 for the grant of service connection for irritable 
bowel syndrome (IBS).

3.  Entitlement to an effective date earlier than September 
8, 1997 for the grant of service connection for fibromyalgia.

[The issue of the veteran's entitlement to service connection 
for a skin disorder, including claimed as due to an 
undiagnosed illness, is the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1974 to July 1974, from July 1975 to January 1976, 
and from November 1990 to May 1992.  Persian Gulf service is 
indicated in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO), which granted service connection 
for impotence, IBS and fibromyalgia.  An effective date of 
January 30, 1998 was assigned for all three claims.  The 
veteran filed a notice of disagreement and requested review 
by a decision review officer (DRO).  The DRO conducted a de 
novo review of the claims and granted an effective date of 
September 8, 1997 in a February 2005 statement of the case 
(SOC).  The veteran submitted a substantive appeal (VA Form 
9) in April 2005.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Additional issue not addressed in this decision
 
Also in appellate status is a claim for entitlement to 
service connection for skin rashes.  That issue has a 
separate procedural history and is being addressed in a 
separate reconsideration decision by a panel of three 
Veterans Law Judges.




REMAND

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist veterans in the development of 
their claims.  In this case, the veteran has not been advised 
as to the evidentiary requirements for an earlier effective 
date award.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Furthermore, there has been a significant recent judicial 
decision concerning the VCAA that affects this case.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that a 
claimant is to be provided notice as to the type of evidence 
necessary to establish a disability rating and/or effective 
date for the disability on appeal.  

Accordingly, this issue must be remanded for proper notice 
under the VCAA.  The issue is REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA.  

2.  After taking any additional action 
it deems appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to earlier effective dates 
for the grant of service connection for 
impotence, irritable bowel syndrome and 
fibromyalgia.  If the benefits sought on 
appeal remain denied, in whole or in 
part, VBA should provide the veteran and 
his attorney with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

